ACCEPTED
                                                                                             01-14-00336-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        7/6/2015 12:28:52 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                      NOS. 01-14-00335-CR & 01-14-00336-CR

DAMION GENTRY                              §          IN THE FIRST DISTRICT
                                                                    FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
VS.                                        §          COURT     OF7/6/2015
                                                                   APPEALS 12:28:52 PM
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk
THE STATE OF TEXAS                         §          HOUSTON, TEXAS

          STATE’S MOTION TO ORDER THE COURT REPORTER
        FOR THE CERTIFICATION HEARING TO FILE THE RECORD

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      The State’s brief is due on Friday, July 10, 2015, on an extended deadline, no

further extensions.

      On June 9, 2015, the State noticed that Appellant’s first point of error asserted

factual insufficiency in support of the certification order, but that the record of the

certification hearing had not been filed with the Court. The State obtained a copy of

the reporter’s record for the lengthy certification hearing from Appellant’s attorney,

and asked that the record be filed with this Court. This copy does not have an

Exhibits Volume or a copy of the exhibits admitted during the certification hearing

at the end of each volume.

      To date, the reporter’s record of the certification hearing has not been filed with

this Court. Appellant’s counsel has informed the undersigned assistant district

attorney that he has been in communication with Gail Rolen, Texas CSR 8933, and



                                           1
will follow up with her. The undersigned assistant district attorney has also left a

message at the phone number in Ms. Rolen’s signature block, attached hereto.

      As the reporter’s record of the certification hearing has been prepared, it simply

needs to be transmitted to this Court. The exhibit volume, however, may still need

to be prepared as it was not forwarded by appellate counsel to the State.

      WHEREFORE, PREMISES CONSIDERED. the State asks this Court to issue

an order to Gail Rolen, Texas CSR 8933 to file the reporter’s record of the

certification hearing on or before Thursday, July 9, 2015.

                                               Respectfully submitted,

                                               John F. Healey, Jr.
                                               SBOT # 09328300
                                               District Attorney, 268th Judicial District
                                               Fort Bend County, Texas

                                               /s/ Gail Kikawa McConnell
                                               Gail Kikawa McConnell
                                               SBOT # 11395400
                                               Assistant District Attorney
                                               301 Jackson Street, Room 101
                                               Fort Bend County, Texas 77469
                                               (281) 238-3205 / (281) 238-3340 (fax)
                                               Gail.McConnell@fortbendcountytx.gov




                                          2
                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing State's motion was served on July
6, 2015, through the electronic filing manager or by email on Mr. Michael Diaz,
Attorney for Appellant, .

                                             /s/ Gail Kikawa McConnell
                                             Gail Kikawa McConnell




                                         3